DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 12/16/2021.
Claims 1, 2, 3, 4, 5, 9, 11, 12, 13, 14, 15, 17, 20 are amended.
Claims 1 – 20 are presented for examination.
Claims 1, 6 – 11, 13 – 20 are rejected.
Claims 2, 3, 4, 5, 12 are objected to as potentially allowable if all other objections and rejections are overcome. See the section entitled Potentially Allowable Subject Matter.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
Claim Rejections - 35 USC § 112


In response, the rejection under 35 UC 112 has been withdrawn.

Claim Rejections - 35 USC § 103
1. The Applicant argues that Zachen does not teach creating a translated compatible mesh file.

In response; applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

2. The Applicant argues “Lind does not appear to explicitly disclose importing a mesh from LS-Dyna/Autoform to the other, and discloses the idea of changing element shapes.”

In response; applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

3. The Applicant argues that OpenForm discloses meshing in an Openform generator and that an LS-Dyna converter is under development.

In response this is merely a characterization of the prior art. The Applicant has not specifically identified any error in the actual mapping of the claim to the prior art. Further; applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


4. The Applicant argues that Gonzalez does not teach comparing the triangle face normal to an original file or to check multiple points in doing so.

The argument has been considered but it is not persuasive. Gonzalez makes this obvious at par 15 “… the polygon mesh is a triangular mesh representing a surface of the object and each triangle in the mesh has three vertices…”; par 20: “mesh models for an object may be inspected prior to… object generation to determine whether they contain at least one mesh error, which in some examples may comprise determining if a model comprises a mesh error which would result in an object generation error…”; par 21: “… a set of MUST rules may comprise…”  par 23: “MUST-2… A triangle face normal (for triangle ABC, in that order) may be defined in a consistent manner, for example as a unit vector in the direction of the vector cross product (B-A) X (C – A) (Consistent Polygon Orientation rule). An inspection in relation to this rule may comprise counting the number of ‘flips’ or reversals of normal orientation between neighbor triangles…”; par 24: “… outward-facing normal rule…”; par 32: “… where a mesh model is associated with a plurality of translations, the transformed mesh model may be considered to be a mesh-error equivalent, and the mesh model may be inspected… while one version of the mesh model may be an error free, another transformation may exhibit an in-out boundary flip which results in a 


5. The Applicant argues that Giles discloses determining if a graphics file is in a format acceptable for processing.

 In response this is merely a characterization of the prior art. The Applicant has not specifically identified any error in the actual mapping of the claim to the prior art. Further; applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

6. The Applicant argues that Woo discloses dividing an object frame for graphics into smaller pieces.

In response this is merely a characterization of the prior art. The Applicant has not specifically identified any error in the actual mapping of the claim to the prior art. Further; applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

7. The Applicant argues that independent claim 1 has been modified and that none of the prior art references teach the amended limitations.

The argument has been considered but it is not persuasive.

The combination of prior art clearly makes the claim limitations obvious as outlined below. 

Zachen_2019 makes obvious “where the [1st software] format represents the surface by a number of facets, each facet of the number of facets defined by points and is compatible with a first analysis tool (page 8: 1.4.4.1 “AutoForm is the SMF software used… the program was used for generating meshes…”; page 16, Figure 14, section 3.3.1.4 “…the tool surface meshes … were meshed with standard simulation settings in AutoForm. When imported into LS-Pre-Post…”; page 19 section 3.4: “… sheet metal mesh after forming from AutoForm is imported to GOM inspect… the comparison was created by the following steps: AutoForm mesh is transformed to same coordinate system as used in LS-DYNA…”; page i: “… sheet mesh and milling surface meshes from AutoForm…” NOTE: see claim interpretation section. The specification defines point face format as being the format used with AutoForm. Also, Figures 5 and 7 of the specification illustrate point face format mesh. The above citations teach Autoform meshing a surface.), and where the [2nd software] format represents the surface by a number of elements defined by nodes and is compatible with a second analysis tool” (page 7 1.4.4.2 “LS-DYNA is FEM software…”; page i: “… meshed with tetrahedral elements… and imported into LS-DYNA…” NOTE: See claim interpretation section. The specification defines node element format as being the format used with LS-DYNA. Further; page 5 – 6 teaches that a mesh consists of finite elements (surface elements) and points/nodes. Figure 7 recites “nodes”)

As outlined in the claim interpretation the limitation of “a point facet format” and “a node element format” are interpreted to be the mesh formats associated with LS-DYNA and AutoForm. While Zachen_2019 clearly teaches LS-DYNA and AutoForm meshes; Zachen_2019 does not explicitly teach file Therefore; while the teachings of LS-DYNA and AutoForm would have properly implied to one of ordinary skill in the art “a point facet format” and “a node element format” Zachen_2019 does not explicitly teach “a point facet format” and “a node element format”

Lind_2018; however, makes obvious “a point facet format” and “a node element format” (page 56 section 6.2 par 1: “comparision AutoForm and LS-Dyna Since the AutoForm model are built using only triangular elements and LS-Dyna mixed with triangular and rectangular elements the shapes of the two models might be different. This difference could affect the result from both simulations. page 12: “… exported to the forming process… where a .dynain-file is generated…” page 13: “… the .dynin-file selected…”; page vi “.K Keyword-file format in LS-Dyna” NOTE: the above quotes explicitly teach the .dyn and .k file wile according to the instant specification is the node element format of LS-DYNA and also teaches that the mesh formats for LS-Dyna and AutoForm are different. Therefore the node-element format of LS-Dyna being a combination of triangles and rectangles is disclosed and the point facet format of AutoForm being triangular elements is taught by Lind_2018).

Zachen_2019 and Lind_2018 are analogous art because they are from the same field of endeavor called CAD software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Zachen_2019 and Lind_2018. The rationale for doing so would have been that Zachen_2019 teaches to combine LS-Dyna and AutoForm into a die simulation and manufacturing flow where AutoForm is used to create a mesh and then to export that mesh to LS-Dyna. Lind_2018 teaches to the file extensions and mesh formats used by LS-Dyna and Autoform. Therefore it would have been obvious to combine Zachen_2019 and Lind_2018 for the benefit of having the file extensions and file formats for the meshes used in LS-Dyna and Autoform to obtain the invention as specified in the claims.

Additionally Zachen_2019 teaches to use AutoForm to generate meshes used to build models in LS-PrePost (page 8 section 1.4.4.4) and then to read mesh models from LS-PrePost into LS-DYNA (page 7 1.4.4.2). Additionally Zachen_2019 teaches to perform an “inspect comparison” when transforming AutoForm mesh to the same coordinate system as used in LS-DYNA (page 19 section 3.4). Zachen_2019 also teaches to inspect if a mesh is altered when exporting from tools and to fix meshes imported into AutoForm (page 24 section 4.4 items 4, 5, 6).

The above citations illustrate that Zachen_2019 teaches to convert mesh data files in AutoForm (i.e., 1st format) into a mesh datafile in LS-DYNA (i.e., second format). While Zachen_2019 does not explicitly state that every part of the mesh is converted, this would have been obvious to one of ordinary skill in the art because every part of the mesh must be converted if it is to be loaded into the tool and it would have made no logical sense to process only a portion of the mesh. 

Therefore; Zachen_2019 would have made obvious to one of ordinary skill in the art “… including processing every facet/element in the mesh data file to convert the mesh data file in the original format into the mesh data file in the translated format…”


While Zachen_2019 teaches to inspect AutoForm meshes transformed for use in LS-DYNA (page 18 section 3.4) and to inspect if a mesh is altered during an export (page 24 section 4.4 item 5) and to fix meshes imported from AutoForm (page 24 section 4.4 item 6); Zachen_2019 does not teach to perform this inspection or exported meshes based upon normal vectors. Therefore; Zachen_2019 does not explicitly teach “including determining whether all facets/elements in the translated format each have a normal vector equal to an original normal vector for a corresponding facet/element in the original format… ”

Nevertheless; Gonzalez_2019 makes obvious “including determining whether all facets/elements in the translated format each have a normal vector equal to an original normal vector for a corresponding facet/element in the original format… ”(par 15 “… the polygon mesh is a triangular mesh representing a surface of the object and each triangle in the mesh has three vertices…”; par 20: “mesh models for an object may be inspected prior to… object generation to determine whether they contain at least one mesh error, which in some examples may comprise determining if a model comprises a mesh error which would result in an object generation error…”; par 21: “… a set of MUST rules may comprise…”  par 23: “MUST-2… A triangle face normal (for triangle ABC, in that order) may be defined in a consistent manner, for example as a unit vector in the direction of the vector cross product (B-A) X (C – A) (Consistent Polygon Orientation rule). An inspection in relation to this rule may comprise counting the number of ‘flips’ or reversals of normal orientation between neighbor triangles…”; par 24: “… outward-facing normal rule…”; par 32: “… where a mesh model is associated with a plurality of translations, the transformed mesh model may be considered to be a mesh-error equivalent, and the mesh model may be inspected… while one version of the mesh model may be an error free, another transformation may exhibit an in-out boundary flip which results in a violation of the MUST-2 rule above…”; par 33: “… all transformation will be equivalent unless they change the orientation of the triangle normal…”)

Because the above  citations teaches that when transforming meshes that the cross product of tangent vectors produce the normal vector to the surface and that this normal vector can be uses as part of the transformation inspection process to determine if there is an error in the resulting mesh. This is because if the meshes are different the normal vectors of each mesh will point in different comparative directions.

Therefore; the prior art in combination makes the claim limitations obvious to one of ordinary skill in the art.

8. The Applicant argues that claim 20 has been amended similarly to claim 1 and the prior art references do not teach the amended limitations.

In response the argument has been considered but it is not persuasive due to the same reasons as outlined above for claim 1. 


9. The Applicant argues that Claim 2 has been amended. The argument is persuasive. Claims 2 – 5; however, are objected to because they depend from a rejected base claim. Further the claims are rejected under 35 USC 101.

10. The Applicant argues that claim 17 has been amended and the prior art does not teach determining whether the mesh data file includes quad-elements because while the prior art teaches to convert triangular and quad elements this does not teach to determine the file include quad-elements.

The argument has been considered but it is not persuasive. The combination of prior art clearly teaches to convert AutoForm files in to LS-DYNA files. Because AutoForm and LS-DYNA use different default 

Claim Rejections - 35 USC § 101
1. The Applicant argues that “petenability exists by including “a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application” and the characterizes claims 1 and 11 as having “specific limitations other than what is well-understood, routine, conventional activity in the field, an unconventional steps that confine the claim to a particular useful application” and “accordingly, claims 1, 11 and their dependent claims define patentable subject matter under MPEP 2106.05(I)(A)(V).”

In particular the Applicant characterizes the unconventional claim elements as “processing every facet/element in the mesh data file to convert the mesh data file in the original format into the mesh data file in the translated format, including determining whether all facets/elements in the translated format each have a normal vector equal to an original normal vector for a corresponding facet/element in the original format; and evaluating, by the at least one computer apparatus, the die as represented by the mesh data file in the translated format, prior to building the die.”

Therefore at issue is whether or not claims 1 and 11 contain significantly more as per MPEP 2106.05(I)(A)(V) by having specific limitations beyond the abstract idea that are other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application under STEP 2B of the Eligibility Analysis.
In response the Examiner does not find the argument persuasive.

First; the Examiner notes that the abstract idea identified in the rejection under 35 USC 101 is a mental process. In particular; it is the mental process of imagining mesh data in either one of two syntactical formats and humans are capable of imagining syntax in their mind. The fundamental human capability of syntax is fundamental to, for example, spoken and written language. The claimed point-facet format or node-element format are merely two particular types of languages.

While the claim has been amended to further characterize the syntax by reciting: “where the point-face format represents the surface by a number of facets, each facet of the number of facets defined by points and is compatible with a first analysis tool, and where the node-element format represents the surface by a number of elements defined by nodes and is compatible with a second analysis tool”, this merely indicates that the syntax uses points/nodes (i.e., dots) to convey meaning. The use of dots in a syntactical language is conventional activity. For example, Moris code or Braille.

This characterization; however, further indicates that the dots are used in the syntax to represent surfaces. Therefore the mental process of imagining syntax is linked to a “surfaces.” Therefore at best, abstract idea is limited to imagining “surfaces” in a syntax that uses dots. According to 2106.05 (I)(A)(vi) the limitations must be “meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.” The Examiner finds that this characterization of the syntax merely links the use of the syntax to “surface” and generally linking the mental process of imagining “surfaces” using a syntax that employs points/nodes (i.e., dots) is not unconventional because (1) dots are congenitally used in human languages (i.e., Moris code, Braille) and further the use of points/nodes (dots) is conventionally used to represent “surfaces.” This conventional representation is known as a mesh where the vertices of the mesh are commonly called nodes/points.

Therefore; the above amended claim limitations do not contain elements beyond the abstract idea which are other than well-understood, routine, conventional activities. 

Turning to the claim elements in question, the claim has been amended to recite, in pertinent part: “… including processing every facet/element in the mesh data file to convert the mesh data file in the original format into the mesh data file in the translated format, including determining whether all facets/elements in the translated format each have a normal vector equal to an original normal vector for a corresponding facet/element in the original format… ” 

This is merely the mental process of thinking about (determining/judging) whether a surface of an object represented in a first syntax is facing (i.e., pointing) in the same direction (i.e., in the direction of the normal vector) as it is facing when the surface is represented in a second syntax. 

This is tantamount to the mental process of considering if the meaning of a word is the same in two different languages. For example; comparing the meaning of a sentence represented in Moris code to the meaning of a sentence represented in Braille. 

The question; however, is whether such a determination/judgement being made by using a surface normal vector is un-conventional. The Examiner Finds that it is not un-conventional.

As evidence of this the Examiner points towards prior art which is currently on the record.
Gonzalez_2019 (WO 2019/112546 A1) teaches “… the polygon mesh is a triangular mesh representing a surface of the object and each triangle in the mesh has three vertices…”(par 15). The vertices are points/nodes (i.e. dots). Additionally Gonzalez_2019 teaches that a mesh may be inspected for inconsistent polygon (i.e., surfact) orientation to determine if the mesh contains an error (par 20). Gonzalez_2019 also teaches that mesh errors (i.e., inconsistent polygon orientation) may be associated with a plurality of translations (par 32). Further; Gonzalez_2019 teaches that inconsistent polygon orientation may be evaluated using vectors which are normal to the surface of the object (par 20: “mesh models for an object may be inspected prior to… object generation to determine whether they contain at least one mesh error, which in some examples may comprise determining if a model comprises a mesh error which would result in an object generation error…”; par 21: “… a set of MUST rules may comprise…”  par 23: “MUST-2… A triangle face normal (for triangle ABC, in that order) may be defined in a consistent manner, for example as a unit vector in the direction of the vector cross product (B-A) X (C – A) (Consistent Polygon Orientation rule). An inspection in relation to this rule may comprise counting the number of ‘flips’ or reversals of normal orientation between neighbor triangles…”; par 24: “… outward-facing normal rule…”; par 32: “… where a mesh model is associated with a plurality of translations, the transformed mesh model may be considered to be a mesh-error equivalent, and the mesh model may be inspected… while one version of the mesh model may be an error free, another transformation may exhibit an in-out boundary flip which results in a violation of the MUST-2 rule above…”; par 33: “… all transformation will be equivalent unless they change the orientation of the triangle normal…”).

Therefore Gonzalez_2019 teaches that when transforming meshes; the cross product of tangent vectors produce a normal vector to the surface and that this normal vector can be uses as part of the transformation inspection process to determine if there is an error (inconsistent surface orientation) in the resulting mesh. Therefore making obvious to calculate the normal vector as part of the translating process to ensure there are no errors in the translation.

Further; this also illustrates that processing every facet/element (i.e., surface/polygon) in the mesh data to convert the data from an original format to a translated format and determining whether the normal vectors are equal to an original format is not un-conventional. 

Therefore: The Examiner finds that the claims as currently amended to not contain any additional elements which are unconventional and therefore the claims do not contain an inventive concept as per MPEP 2106.05(I)(A)(V) by having specific limitations beyond the abstract idea that are other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application under STEP 2B of the Eligibility Analysis.

The rejection of the claims under 35 USC 101 as outlined in the previous Office action are maintained. 

End Response to Arguments

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 9, 11 - 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 

Claim 1.
STEP 1: YES. The claim recites “a method.”
STEP 2A Prong 1: YES. 

The claim recites: “creating… a mesh data file representing a surface of the die, wherein the mesh data file is configured in an original format that is one of a point-facet format or a node-element format” which is a mental process of imagining mesh data in either one of two syntactical formats and humans are capable of imagining syntax in their mind. The fundamental human capability of syntax is fundamental to, for example, spoken and written language. The claimed point-facet format or node-element format are merely two particular type of languages.

The claim recites “where the point-face format represents the surface by a number of facets, each facet of the number of facets defined by points and is compatible with a first analysis tool, and where the node-element format represents the surface by a number of elements defined by nodes and is compatible with a second analysis tool” which merely describes/characterizes syntax using points/nodes which is merely the mental process of imagining a shape of an object defined by dots, for example, a square defined by 4 dots or a triangle defined by 3 dots. A human mind is capable of imagining a syntactical structure in their mind. Indeed, the human mind is capable of conceiving of the shape of an object represented by dot, such as 4 dots forming the corners of a square. 

The claim recites “translating… the mesh data file into a translated format that is another of the point-facet format or the node-element format” which is the mental process of observing one format and evaluating what that format would translate to in the second format. Humans are capable of performing translations in their mind.

The claim recites “including processing every facet/element in the mesh data file to convert the mesh data file in the original format into the mesh data file in the translated format, including determining whether all facets/elements in the translated format each have a normal vector equal to an original normal vector for a corresponding facet/element in the original format” which is merely the mental process of thinking about (determining) if the surface of an object represented by the syntax is pointing in the same direction when the surface is represented in both syntactical formats. This is tantamount to the mental process of considering if the meaning of a word is the same/similar in two different languages.

The claim recites “evaluating… the die as represented by the mesh data file, prior to building the die” which is the mental process of “evaluating” which is simply thinking about the concept of an object (die) as represented in a syntactical format. Humans are capable of making mental representations and thinking about those representations.

Therefore the claim recites the abstract idea of a mental process.

STEP 2A Prong Two: NO.

While the claim recites “a method of producing a die”; the claim does not actually produce any die. Rather the claim merely performs a mental evaluation of a syntactically representation of a die. There for this limitation does not rely upon the mental process and simply generally links the claim to the field of “die.” Such limitations are not indicative of integration into a practical application.

While the claim recites “by at least one computer apparatus” this is not indicative of a practical application because this is merely reciting a generic computer invoked merely as a tool to perform the abstract idea.

Claim 11.
STEP 1: YES. The claim recites “a system.”
STEP 2A Prong 1: YES. 
The claim recites: “creating… a mesh data file representing a surface of the die, wherein the mesh data file is configured in an original format that is one of a point-facet format or a node-element format” which is a mental process of imagining mesh data in either one of two syntactical formats and humans are capable of imagining syntax in their mind. The fundamental human capability of syntax is fundamental to, for example, spoken and written language. The claimed point-facet format or node-element format are merely two particular type of languages.

The claim recites “where the point-face format represents the surface by a number of facets, each facet of the number of facets defined by points and is compatible with a first analysis tool, and where the node-element format represents the surface by a number of elements defined by nodes and is compatible with a second analysis tool” which merely describes/characterizes syntax using points/nodes which is merely the mental process of imagining a shape of an object defined by dots, for example, a square defined by 4 dots or a triangle defined by 3 dots. A human mind is capable of imagining a syntactical structure in their mind. Indeed, the human mind is capable of conceiving of the shape of an object represented by dot, such as 4 dots forming the corners of a square. 

The claim recites “translating… the mesh data file into a translated format that is another of the point-facet format or the node-element format” which is the mental process of observing one format and evaluating what that format would translate to in the second format. Humans are capable of performing translations in their mind.

The claim recites “including processing every facet/element in the mesh data file to convert the mesh data file in the original format into the mesh data file in the translated format, including determining whether all facets/elements in the translated format each have a normal vector equal to an original normal vector for a corresponding facet/element in the original format” which is merely the mental process of thinking about (determining) if the surface of an object represented by the syntax is pointing in the same direction when the surface is represented in both syntactical formats. This is tantamount to the mental process of considering if the meaning of a word is the same/similar in two different languages.

The claim recites “evaluating… the die as represented by the mesh data file, prior to building the die” which is the mental process of “evaluating” which is simply thinking about the concept of an object (die) as represented in a syntactical format. Humans are capable of making mental representations and thinking about those representations.

Therefore the claim recites the abstract idea of a mental process.

STEP 2A Prong Two: NO.

While the claim recites “at least one computer apparatus configured to:” this is not indicative of a practical application because this is merely reciting a generic computer invoked merely as a tool to perform the abstract idea.
Claims 2, 12 recites “comprising evaluating, by the computer apparatus and prior to translating, whether the mesh data file is in a correct format” and evaluating is a mental process. While the claim 

Claims 3, 13 recites “wherein the translating comprises calculating             
                
                    
                        u
                    
                    ⃑
                
            
         =            
                
                    
                         
                        v
                    
                    ⃑
                
            
        1 X             
                
                    
                        v
                    
                    ⃑
                
            
        2, where:
            
                
                    
                        U
                         
                    
                    ⃑
                
            
        is calculated normal vector value of a first point/node of the facet/element;
            
                
                    
                        V
                    
                    ⃑
                
            
        1 is a vector value from the first point/node to a second point/node of the facet/element; and
            
                
                    
                        V
                    
                    ⃑
                
            
        2 is the vector value from the first point/node to the third point/node” which is a mathematical abstract idea. The claim does not recite any additional elements the rely upon the abstract idea nor does the claim recite any additional elements which are significantly more than the abstract idea. Therefore the claim is not eligible under 35 UC 101.

Claims 4, 14 recites “wherein the translating comprises determining whether            
                
                    
                         
                        u
                    
                    ⃑
                
            
         =             
                
                    
                        U
                    
                    ⃑
                
            
        , where            
                
                    
                         
                        U
                    
                    ⃑
                
            
         is a normal of the first point U from the mesh data file in the original format” which is a mathematical abstract idea. The claim does not recite any additional elements the rely upon the abstract idea nor does the claim recite any additional elements which are significantly more than the abstract idea. Therefore the claim is not eligible under 35 UC 101.

Claims 5, 15 recites “comprising swapping one point/node for another point/node, when the determination finds that             
                
                    
                        u
                    
                    ⃑
                
            
         is not equal to             
                
                    
                        U
                    
                    ⃑
                
            
        ” which merely characterizes the mental process but The claim does not recite any additional elements the rely upon the abstract idea nor does the claim recite any additional elements which are significantly more than the abstract idea. Therefore the claim is not eligible under 35 UC 101.

Claims 6, 16 recites “comprising cleaning, after the translating, the mesh data file by removing certain of the facet/element according to predetermined criteria” which merely characterizes the mental process but The claim does not recite any additional elements the rely upon the abstract idea nor does the claim recite any additional elements which are significantly more than the abstract idea. Therefore the claim is not eligible under 35 UC 101.

Claims 7, 18 recites “wherein the predetermined criteria comprise those of the facet/element that fall below a threshold size” which merely characterizes the mental process but The claim does not recite any additional elements the rely upon the abstract idea nor does the claim recite any additional elements which are significantly more than the abstract idea. Therefore the claim is not eligible under 35 UC 101.

Claim 8 recites “comprising outputting the mesh data file, after evaluating the die, for building the die” but merely outputting a data file is well-understood routine, conventional activities previously known in the art and therefore this is not significantly more (MPEP 2106.05(d)). Further merely outputting data is insignificant extra-solution activity and therefore this is not indicative of a practical application (MPEP 2106.05(g))

Claims 9, 19 recites “wherein the evaluating comprises: simulating operation of the die, by the at least one computer apparatus running a first software application with the mesh data file in point-face format; and evaluating a surface of the die, by the at least one computer apparatus running a second software application with the mesh data file in node-element format” and a simulation is simply a mental process of thinking about how the object will be applied and thinking about the surface of the object. While the claim recites “by at least one computer” the computer is merely invoked as a tool to 

Claims 17 recites “wherein the at least one computer apparatus is configured to convert each quad-element having four nodes found in the mesh data file into two tri-elements each having three nodes” which characterizes the mental translation abstract idea but does not provide a practical application nor additional elements which are significantly more. While the claim recites “that at least one computer”; this merely invokes the computer as a tool. Such limitations are not indicative of a practical application or significantly more.

NOTE: With regard to Claims 10 and 20, It is noted that claim 10 recites “… and building, by at least one die machining apparatus, the die using the corrected mesh data file” and claim 20 recites “… and building, by at least one die machining apparatus, the die using the mesh data file” which are both found to be a practical application of building the die.



Claim Interpretation
Claims 1, 11, and 20 recite “point-facet format” and “node-element format.” Paragraph 43 of the instant specification states: “… LS-DYNA is capable of opening and using mesh data files in *.k and *.dyn extension format (referred to herein as node-element format). AUTOFORM is capable of opening and using mesh data files in *.af extension format (referred to herein as point-facet format). As described herein, a mesh data file in node-element format may be converted to a point-facet format and a mesh data file in point-facet format may be converted to a node-element format. Accordingly, one common 

Therefore; as defined in the specification “node-element format” is limited to files with the *.k and *.dyn file extensions which are files read and written by LS-DYNA. Further, as defined in the specification “point-facet format” is limited to files with the *.af file extensions which are files read and written by AUTOFORM.

Claims 3 and 13 recite u = V1 X V2 where U is a calculated normal vector and V1 and V2 are vectors at a first point node. The Examiner notes that this mathematical equation is a definition of surface normal vector. This is a fundamental mathematical concept. Therefore this claim is interpreted to mean that the claimed “translating comprising” calculating a surface normal vector of the mesh.

Claims 4 and 14 recite u  = U where U is a normal of the first point. This limitation however is merely the determination of whether the normal vector is equal to itself because the normals calculated in claims 3 and 13 from which claims 4 and 14 depend are necessarily normal at the first point.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


(1) Claims 1, 6 – 11, 13 – 16, 18 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zachen_2019 (Extraction of tool reaction forces using LS-DYNA and its use in Autoform sheet metal forming simulation, Master of Science in Mechanical Engineering February 2019) in view of Lind_2018 (Industrial Sheet Metal Forming Simulation with Elastic Dies, Master of Science in Mechanical Engineering 2018-06-07) in view of OpenForm_2011 (The Industrial Solution for Sheet Metal Forming Simulation, OpenForm: gns – Gesellschaft Fur Numerische Simulation mbH, Apr 17, 2011) in view of Gonzalez_2019 (WO 2019/112546 A1).

Claim 1. Zachen_2019 teaches “A method of producing a die (Page 1 Figure 1 “die manufacturing process” the image has a block labeled “die manufacturing” which is part of the process), comprising: creating, by at least one computer [computer software], a mesh data file representing a surface of the die, wherein the mesh data file is configured in an original format (page 7 section 1.4.4.3 – page 8 section 1.4.4.4 AutoForm “AutoForm is the SMF software used… In this thesis the program was used for generating meshes used to build the model in LS-PrePost…”; page 16 section 3.3.1.4 Die Milling Surface “the tool surface meshes for upper matrix and blank holder were meshed with standard simulation settings in AutoForm. When imported into LS-PrePost…”; NOTE: The above quotes teach that AutoForm was used to create surface meshes) that is one of a [1st software] format or a  [2nd software] format, where the [1st software] format represents the surface by a number of facets, each facet of the number of facets defined by points and is compatible with a first analysis tool (page 8: 1.4.4.1 “AutoForm is the SMF software used… the program was used for generating meshes…”; page 16, Figure 14, section 3.3.1.4 “…the tool surface meshes … were meshed meshes from AutoForm…” NOTE: see claim interpretation section. The specification defines point face format as being the format used with AutoForm. Also, Figures 5 and 7 of the specification illustrate point face format mesh. The above citations teach Autoform meshing a surface.), and where the [2nd software] format represents the surface by a number of elements defined by nodes and is compatible with a second analysis tool” (page 7 1.4.4.2 “LS-DYNA is FEM software…”; page i: “… meshed with tetrahedral elements… and imported into LS-DYNA…” NOTE: See claim interpretation section. The specification defines node element format as being the format used with LS-DYNA. Further; page 5 – 6 teaches that a mesh consists of finite elements (surface elements) and points/nodes. Figure 7 recites “nodes”); [exporting], by the at least one computer [software], the mesh data file into a  [exported] format that is another [software format] (page 7 section 1.4.4.3 – page 8 section 1.4.4.4: “… LS-PrePost is… used to build the LS-DYNA models. One can import meshes from other programs and edit them. The software is also used for the post processing of the results that are obtained from LS-DYNA. In this thesis is was used to build the FE model as well as for analyzing the results… AutoForm is the SMF software… in this thesis the program was used for generating meshes to bild the model in LS-PrePost…” NOTE: This teaches that AutoForm created a mesh that was exported to LS-PrePost and then LS-PrePost creates the mesh for LS-DYNA. Therefore this teaches to export a mesh from AutoForm to LS-DYNA); including processing every facet/element in the mesh data file to convert the mesh data file in the original format into the mesh data file in the translated format (page 8 section 1.4.4.4: teaches to use AutoForm to generate meshes used to build models in LS-PrePost; page 7 1.4.4.2: to read mesh models from LS-PrePost into LS-DYNA; teaches to perform an “inspect comparison” when transforming AutoForm mesh to the same coordinate system as used in LS-DYNA; page 24 section 4.4 items 4, 5, 6 teaches to inspect if a mesh is altered when exporting from tools and to fix meshes imported into AutoForm. NOTE: The above citations illustrate that Zachen_2019 teaches to convert mesh data files in AutoForm (i.e., 1st format) into a mesh datafile in LS-DYNA (i.e., second format). While Zachen_2019 does not explicitly state that every part of the mesh is converted, this would have been obvious to one of ordinary skill in the art because every part of the mesh must be converted if it is to be loaded into the tool and it would have made no logical sense to process only a portion of the mesh), and evaluating, by the at least one computer [software], the die as represented by the mesh data file (page 12 Figure 12: “the main method chosen for this thesis is the simulation method… Model verification is the third step in the simulation methodology where one checks that the model is behaving as expected…”), prior to building the die (page 1 Figure 2 the virtual die occurs prior to the physical die).

NOTES:
1. The teaching of LS-DYNA and AutoForm which are industry available commercial CAD software would have properly implied to one of ordinary skill in the art the limitation of “computer apparatus” because one of ordinary skill in the art knows that LS-DYNA and AutoForm software run on a computer apparatus. Nevertheless; Zachen_2019 does not explicitly recite a “computer apparatus.”

2. As outlined above in the claim interpretation the limitation of “a point facet format” and “a node element format” are interpreted to be the mesh formats associated with LS-DYNA and AutoForm. While Zachen_2019 clearly teaches LS-DYNA and AutoForm meshes; Zachen_2019 does not explicitly teach file Therefore; while the teachings of LS-DYNA and AutoForm would have properly implied to one of ordinary skill in the art “a point facet format” and “a node element format” Zachen_2019 does not explicitly teach “a point facet format” and “a node element format”

Zachen_2019 does not explicitly teach “computer apparatus” nor “a point facet format” nor “a node element format” nor “translating” nor “translated” nor “including determining whether all facets/elements in the translated format each have a normal vector equal to an original normal vector for a corresponding facet/element in the original format”
Lind_2018; however, makes obvious “a point facet format” and “a node element format” (page 56 section 6.2 par 1: “comparision AutoForm and LS-Dyna Since the AutoForm model are built using only triangular elements and LS-Dyna mixed with triangular and rectangular elements the shapes of the two models might be different. This difference could affect the result from both simulations. page 12: “… exported to the forming process… where a .dynain-file is generated…” page 13: “… the .dynin-file selected…”; page vi “.K Keyword-file format in LS-Dyna” NOTE: the above quotes explicitly teach the .dyn and .k file wile according to the instant specification is the node element format of LS-DYNA and also teaches that the mesh formats for LS-Dyna and AutoForm are different. Therefore the node-element format of LS-Dyna being a combination of triangles and rectangles is disclosed and the point facet format of AutoForm being triangular elements is taught by Lind_2018).

Zachen_2019 and Lind_2018 are analogous art because they are from the same field of endeavor called CAD software. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Zachen_2019 and Lind_2018. The rationale for doing so would have been that Zachen_2019 and Lind_2018 for the benefit of having the file extensions and file formats for the meshes used in LS-Dyna and Autoform to obtain the invention as specified in the claims.

Zachen_2019 and Lind_2018 does not explicitly teach “computer apparatus” nor “translating” nor “translated” nor “including determining whether all facets/elements in the translated format each have a normal vector equal to an original normal vector for a corresponding facet/element in the original format”

OpenForm_2011 teaches “translating” and “translated” (page 1: “OpenForm also allows for an easy switch between different finite element solvers by means of… solver-specific converters…”; Open Form Modules diagram illustrating LS-DYNA and AutoForm receiving input from converters. page 3: “… converters for LS-DYNA… can already interpret AutoForm input files and convert them… AutoForm input can be used to carry out high end forming simulation… the conversion of AutoForm input data into input data for the aforementioned finite element solvers will also be possible in the near future…” NOTE: this teaches to convert data between solvers that include LS-DYNA and AutoForm).

Zachen_2019 and Lind_2018 and OpenForm_2011 are analogous art because they are from the same field CAD. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Zachen_2019 and OpenForm_2011. The rationale for doing so would have been the Zachen_2019 teaches to use both LS-DYNA and AutoForm in the same process and that data needs to go between these two different solvers. OpenForm_2011 teaches to have converters (i.e., translators) Zachen_2019 and OpenForm_2011 for the benefit of converting data between LS-DYNA and AutoForm to obtain the invention as specified in the claims.

Zachen_2019 and Lind_2018 and OpenForm_2011 does not explicitly teach “computer apparatus” nor nor “including determining whether all facets/elements in the translated format each have a normal vector equal to an original normal vector for a corresponding facet/element in the original format”

Gonzalez_2019; however, teaches “computer apparatus” (Figure 5: “apparatus” “processing circuitry”; Figure 6 “processor”) and  “including determining whether all facets/elements in the translated format each have a normal vector equal to an original normal vector for a corresponding facet/element in the original format… ”(par 15 “… the polygon mesh is a triangular mesh representing a surface of the object and each triangle in the mesh has three vertices…”; par 20: “mesh models for an object may be inspected prior to… object generation to determine whether they contain at least one mesh error, which in some examples may comprise determining if a model comprises a mesh error which would result in an object generation error…”; par 21: “… a set of MUST rules may comprise…”  par 23: “MUST-2… A triangle face normal (for triangle ABC, in that order) may be defined in a consistent manner, for example as a unit vector in the direction of the vector cross product (B-A) X (C – A) (Consistent Polygon Orientation rule). An inspection in relation to this rule may comprise counting the number of ‘flips’ or reversals of normal orientation between neighbor triangles…”; par 24: “… outward-facing normal rule…”; par 32: “… where a mesh model is associated with a plurality of translations, the transformed mesh model may be considered to be a mesh-error equivalent, and the mesh model may be inspected… while one version of the mesh model may be an error free, another transformation may exhibit an in-out boundary flip which results in a violation of the MUST-2 rule above…”; par 33: “… all transformation 

Zachen_2019 and Lind_2018 and OpenForm_2011 and Gonzalez_2019 are analogous art because they are from the same field of endeavor called CAD. Before the effective filing data it would have been obvious to a person of ordinary skill in the art to combine Zachen_2019 and Gonzalez_2019
The rationale for doing so would have been the Zachen_2019 teaches software that processes meshes and Gonzalez_2019 teaches a processor apparatus executing computer aided design applications that perform translations and manipulations on meshes. Therefore it would have been obvious to combine Zachen_2019 and Gonzalez_2019 for the benefit of having a computer which can perform CAD software operations on meshes to obtain the invention as specified in the claims.

Claim 11. The limitations of claim 11 are substantially the same as those of claim 1 and are therefore rejected due to the same reasons as outlined above for claim 1.  Gonzalez_2019 further teaches the additional limitation of “a system” ( par 67: “… examples in the present disclosure can be provided as methods, systems or machine readable instructions, such as any combination of software, hardware, firmware or the like…”).

Claim 20. The limitations of claim 20 are significantly the same as claim 1. Therefore the limitations of claim 20 are rejected due to the same reasons as outlined above. Zachen_2019 also teaches “A method of producing a die for stamping a blank into part, the method comprising: and building, by at least one die machining apparatus, the die using the mesh data file” (page 1 Figure 1) also Ling_2018 teaches “A method of producing a die for stamping a blank into part, the method comprising: and building, by at least one die machining apparatus, the die using the mes
h data file” (page 1 Figure 1.2).

Claims 13. Zachen_2019 and Lind_2018 and OpenForm_2011 and Gonzalez_2019 teach all the limitation of claims 1 and 11 from which claims 3 and 13 respectively depend. Further, Gonzalez_2019 makes obvious “wherein the translating comprises calculating             
                
                    
                        u
                    
                    ⃑
                
            
         =            
                
                    
                         
                        v
                    
                    ⃑
                
            
        1 X             
                
                    
                        v
                    
                    ⃑
                
            
        2, where:
            
                
                    
                        U
                         
                    
                    ⃑
                
            
        is calculated normal vector value of a first point/node of the facet/element;
            
                
                    
                        V
                    
                    ⃑
                
            
        1 is a vector value from the first point/node to a second point/node of the facet/element; and
            
                
                    
                        V
                    
                    ⃑
                
            
        2 is the vector value from the first point/node to the third point/node of the selected facet/element  (par 15 “… the polygon mesh is a triangular mesh representing a surface of the object and each triangle in the mesh has three vertices…”; par 20: “mesh models for an object may be inspected prior to… object generation to determine whether they contain at least one mesh error, which in some examples may comprise determining if a model comprises a mesh error which would result in an object generation error…”; par 21: “… a set of MUST rules may comprise…”  par 23: “MUST-2… A triangle face normal (for triangle ABC, in that order) may be defined in a consistent manner, for example as a unit vector in the direction of the vector cross product (B-A) X (C – A) (Consistent Polygon Orientation rule). An inspection in relation to this rule may comprise counting the number of ‘flips’ or reversals of normal orientation between neighbor triangles…”; par 24: “… outward-facing normal rule…”; par 32: “… where a mesh model is associated with a plurality of translations, the transformed mesh model may be considered to be a mesh-error equivalent, and the mesh model may be inspected… while one version of the mesh model may be an error free, another transformation may exhibit an in-out boundary flip which results in a violation of the MUST-2 rule above…”; par 33: “… all transformation will be equivalent unless they NOTE: the above teaches that when transforming meshes that the cross product of tangent vectors produce the normal vector to the surface and that this normal vector can be uses as part of the transformation inspection process to determine if there is an error in the resulting mesh. Therefore this makes obvious to calculate the normal vector as part of the translating process to ensure there are no errors in the translation), wherein the first point/node is located between the second point/node and the third point/node around the selected facet/element” (par 15 “… the polygon mesh is a triangular mesh representing a surface of the object and each triangle in the mesh has three vertices…” NOTE: a triangle has three points/nodes and one of those points/nodes is always “between” the other two points/nodes.).

Claims  14. Zachen_2019 and Lind_2018 and OpenForm_2011 and Gonzalez_2019 teach all the limitation of claims 4 and 14 from which claims 4 and 14 respectively depend. Further, Gonzalez_2019 makes obvious “wherein the translating comprises determining whether            
                
                    
                         
                        u
                    
                    ⃑
                
            
         =             
                
                    
                        U
                    
                    ⃑
                
            
        , where            
                
                    
                         
                        U
                    
                    ⃑
                
            
         is the orinal normal vector of the first point/node as contained in the mesh data file in the original format” (par 15 “… the polygon mesh is a triangular mesh representing a surface of the object and each triangle in the mesh has three vertices…”; par 20: “mesh models for an object may be inspected prior to… object generation to determine whether they contain at least one mesh error, which in some examples may comprise determining if a model comprises a mesh error which would result in an object generation error…”; par 21: “… a set of MUST rules may comprise…”  par 23: “MUST-2… A triangle face normal (for triangle ABC, in that order) may be defined in a consistent manner, for example as a unit vector in the direction of the vector cross product (B-A) X (C – A) (Consistent Polygon Orientation rule). An inspection in relation to this rule may comprise counting the number of ‘flips’ or reversals of normal orientation between neighbor triangles…”; par 24: “… outward-facing normal rule…”; par 32: “… where a mesh model is associated with a plurality of translations, the transformed mesh model may be considered to “… all transformation will be equivalent unless they change the orientation of the triangle normal…” NOTE: the above teaches (see the underlined portions) to compare the orientation of the normal vectors and because a vector is a magnitude and direction a change in orientation means that a change in orientation means the two vectors are not equal. The above also teaches that equivalent (i.e., no error) transformations of a mesh are indicated with normal and the equivalent locations/nodes of the mesh are equal. Otherwise indicates a transformation error because the shape of the mesh surface has changed.).

Claims 15. Zachen_2019 and Lind_2018 and OpenForm_2011 and Gonzalez_2019 teach all the limitation of claim 14 from which claims 5 and 15 respectively depend. Zachen_2019 makes obvious “ and clean, after all facets/elements in the mesh data file have been processed, the mesh data file (page 24: “… fix the mesh  imported AutoForm by removing very short elements, removing duplicate nodes and adjusting normal…” NOTE: fixing by removing short elements, duplicate nodes, and adjusting the normal of the facets is interpreted as cleaning. Because this fixing is performed on the imported file this is necessarily done after the translation from AutoForm to the other (i.e., LS-DYNA) format.).

Additionally; Gonzalez_2019 makes obvious “wherein the at least one computer apparatus is configured to: determine whether all facets/elements in the mesh data file have been processed; continue the translation when all facets in the data file have not been processed (par 30: “… rule and inspection has been detailed above, … inspections may be carried out concurrently (for example, to fully utilize data derived during any iteration through the polygons of the model…” NOTE: this teaches to iterate through the polygons (plural) of the model.).

Claims 6, 16. Zachen_2019 and Lind_2018 and OpenForm_2011 and Gonzalez_2019 teach all the limitation of claims 1 and 11 from which claims 6 and 16 respectively depend. Further, Zachen_2019 makes obvious “comprising cleaning, after the translating, the mesh data file by removing certain of the facet/element according to predetermined criteria” (page 16: “…the tool surface meshes for upper matrix and blank holder were meshed with standard simulation settings in AutoForm. When imported into LS-PrePost it was however revealed that there were about 2600 elements with sides smaller than 1E-20mm, which has to be removed…” NOTE: removing elements that are below 1E-20mm is a cleaning where the criteria is an element which falls below the 1E-20mm threshold.).

Claims 7, 18. Zachen_2019 and Lind_2018 and OpenForm_2011 and Gonzalez_2019 teach all the limitation of claims 6 and 16 from which claims 7 and 18 respectively depend. Further, Zachen_2019 makes obvious “wherein the predetermined criteria comprise those of the facet/element that fall below a threshold size” (page 16: “…the tool surface meshes for upper matrix and blank holder were meshed with standard simulation settings in AutoForm. When imported into LS-PrePost it was however revealed that there were about 2600 elements with sides smaller than 1E-20mm, which has to be removed…” NOTE: removing elements that are below 1E-20mm is a cleaning where the predetermined criteria is an element which falls below the 1E-20mm threshold.).


Claim 8. Zachen_2019 and Lind_2018 and OpenForm_2011 and Gonzalez_2019 teach all the limitation of claim 1 from which claim 8 depends. Further, Zachen_2019 makes obvious “comprising outputting the mesh data file, after evaluating the die, for building the die” ( page 1 Figuer 2 illustrates that after meshing and testing with a virtual die the CAD software outputs to the Die manufacturing process). Also Lind_2018 makes obvious “comprising outputting the mesh data file, after evaluating the die, for building the die” (page 2 Figure 1.2 illustrates that after meshing and testing with a virtual die the CAD software outputs to the Die manufacturing process).

Claims 9, 19. Zachen_2019 and Lind_2018 and OpenForm_2011 and Gonzalez_2019 teach all the limitation of claim 1 from which claim 10 depends. Further, Lind_2018 makes obvious “wherein the evaluating comprises: simulating operation of the die, by the at least one computer apparatus running a first software application as the first analysis tool with the mesh data file in point-face format; and evaluating a surface of the die, by the at least one computer apparatus running a second software application as the second analysis tool with the mesh data file in node-element format” (page 16 Figure 4.7 illustrates a strain analysis using both AutoForm (left) and LS-Dyna (right) for the stamping die. AutoForm uses the .af while LS-Dyna uses the .dyn. See the claim interpretation section above).

Claim 10. Zachen_2019 and Lind_2018 and OpenForm_2011 and Gonzalez_2019 teach all the limitation of claim 1 from which claim 10 depends. Further, Lind_2018 makes obvious “wherein the evaluating comprises determining, virtually by the at least one computer apparatus, whether operation of the die as represented by the mesh data file results in malformation of a simulated blank material (page 11 section 4.2 – page 16 Forming process using rigid stamping die illustrates a simulation processes using the CAD software LS-DYNA and AutoForm to simulate the stamping process on sheet metal); correcting the mesh data file by modifying a surface of the die (page 30 “the model was solved where ; and building, by at least one die matching apparatus, the die using the corrected mesh data file (page 62 Figure 8.1 illustrates that once the final design is created using CAD software that the results from CAD move to Die manufacturing and that there is a physical die).

(2) Claim 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zachen_2019  in view of Lind_2018  in view of OpenForm_2011  in view of Gonzalez_2019 in view of  Woo_2017 (US 2017/0140573 A1).

Claims 17 Zachen_2019 and Lind_2018 and OpenForm_2011 and Gonzalez_2019 teach all the limitation of claim 11 from which claim 17 depends. While Lind_2018 teaches that AutoForm has triangular elements and that LS-Dyna has rectangular elements and teaches to build a mesh in AutoForm and export the mesh to LS-Dyna and perform analysis in both AutoForm and LS-Dyna thereby making obvious the conversion of Triangular meshes into rectangular ones this does not explicitly teach the reverse (i.e., converting rectangular mesh to triangular). While reversing operation may properly be found to be obvious to those of ordinary skill in the art (See MPEP 2144.04: “… held to render prima facie obvious claims directed to a process of making… by reversing the order of the prior art process steps…”) because there is not unexpected result in merely reversing the process of translating two triangles to a square vs. converting a square to two triangles. Nevertheless; the combination of prior art does not explicitly recite “wherein the at least one computer apparatus is configured to convert each quad-element having four nodes found in the mesh data file into two tri-elements each having three nodes.” 

Woo_2017; however, makes obvious  “wherein the at least one computer apparatus is configured to determine whether the mesh data file includes quad-elements;  convert, prior to translate each quad-element having four nodes found in the mesh data file into two tri-elements each having three nodes; and conduct the translate on all elements in the mesh data file including the converted tri-elements (Figure 11 which illustrates rectangular (quad) mesh tessellated to become triangular meshes).

Zachen_2019 and Lind_2018 and OpenForm_2011 and Gonzalez_2019 and Woo_2017 are analogous art because they are from the same field of endeavor called CAD. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Lind_2018 and Woo_2017
The rationale for doing so would have been that Lind_2018 teaches a process where a triangular mesh of AutoForm is exported and used in LS-Dyna where LS-Dyna uses a mesh that has both triangular and rectangular element (quad). Woo_2007 teaches to convert a rectangular mesh (quad) into a triangular one (tri-element). Therefore it would have been obvious to combine Lind_2018 and Woo_2017 for the benefit of reversing the process to obtain the invention as specified in the claims. Additionally; it would have been obvious to determine if there are triangle or quad meshes because Ling_2018 teaches to start from AutoForm which has triangular meshes.



Potentially Allowable Subject Matter
Claim 2, 3, 4, 5, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if all other objections and rejections are overcome.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/BRIAN S COOK/Primary Examiner, Art Unit 2146